Citation Nr: 0627647	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  01-01 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder as 
due to an undiagnosed illness. 

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness. 

3.  Entitlement to service connection for a sleep disorder as 
due to an undiagnosed illness. 

4.  Entitlement to service connection for headaches as due to 
an undiagnosed illness. 

5.  Entitlement to service connection for joint pain as due 
to an undiagnosed illness. 

6.  Entitlement to service connection for a respiratory 
disorder as due to an undiagnosed illness. 

7.  Entitlement to service connection for a psychosis as due 
to an undiagnosed illness. 

8.  Entitlement to service connection for a gastrointestinal 
disorder as due to an undiagnosed illness. 

9.  Entitlement to service connection for a menstrual 
disorder as due to an undiagnosed illness. 

10.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness. 

11.  Entitlement to service connection for a neurological 
disorder as due to an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1984 to August 
1989 and November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2005, the veteran withdrew her claim of entitlement 
to service connection for cysts as well as claims for service 
connection of hair loss, skin disorder, muscle pain, 
cardiovascular disorder, and peripheral neuropathy as due to 
undiagnosed illnesses.  As for the back, foot, sinus, and 
hearing disorder claims, no appeal was perfected as to these 
issues in February 2001 (see VA Form 9 filed in February 
2001).

The issues of entitlement to service connection for an eye 
disorder, fatigue, sleep disorder, headaches, joint pain, 
respiratory disorder, psychosis, menstrual disorder, memory 
loss, and neurological disorder as due to undiagnosed 
illnesses are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The medical evidence of record shows that the veteran is 
currently diagnosed with a chronic disability resulting from 
a medically unexplained chronic multisymptom illness 
identified as irritable bowel syndrome, which has existed for 
over 6 months manifesting symptoms that suggest its severity 
meets the criteria associated with a compensable rating or 
more under Diagnostic Code 7319. 


CONCLUSION OF LAW

Irritable bowel syndrome is presumed due to service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim. 

During the course of this appeal, the United States Court of 
Appeals for Veteran Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed disorder.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award. 

Under 38 C.F.R. § 3.317 (2005), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2005).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2005).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2005).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2005).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2005).  

At the July 2005 RO hearing, the veteran noted that she 
experienced severe gastrointestinal pain and explained that 
when her stress and her menses built up, she felt immense 
pain and it "lock[ed] up on [her]."  

Private treatment records from Dr. G.F. and others dated from 
October 1993 to December 1999 include a January 1997 record 
that showed that the veteran complained of abdominal pain and 
diarrhea that had been present for the past 10 days.  An 
assessment of gastroenteritis was noted.  

VA treatment records dated from December 1999 to February 
2004 included a December 1999 record that showed that the 
veteran complained of anxiety/stomach pain.  A January 2000 
record showed that the veteran was seen for mental health 
counseling and her complaints included diarrhea.  A January 
2000 addendum noted that the veteran's complaints included 
stomach problems.  The assessments noted only were anxiety 
disorder and possible major depressive disorder.  A February 
2000 record showed that the veteran complained of occasional 
sharp pain in the right lower quadrant of her abdomen.  A 
February 2000 record showed that the veteran's complaints 
included stomach pains.  A February 2000 record noted that 
the veteran's symptoms might be endometriosis but suspect 
more likely was an irritable bowel.  A March 2000 psychology 
consult showed that the veteran reported that she had stomach 
ailments.  A May 2000 record noted an assessment of abdominal 
pain, diarrhea, and irritable bowel syndrome (IBS) versus 
endometriosis.  A May 2000 record showed that the veteran 
complained of abdominal pain and cramps associated with the 
urge to defecate, sometimes improving after bowel movement 
but associated with her menses as well.  It was noted that 
the veteran had had abdominal pain and episodic diarrhea 
since 1995.  An August 2000 gastroenterology consult showed 
that the veteran complained of abdominal pain present once in 
three months at the time of her menses.  She denied diarrhea 
or constipation.  Dr. U.K. noted that the veteran's abdominal 
pain was unlikely to be related to her gastrointestinal 
tract; rather, it was probably related to her gynecological 
condition/problem.  An August 2000 record noted that the 
veteran complained of constipation and a distended abdomen.  
The assessment noted that the veteran had apparently been 
diagnosed with IBS, but no note could be found in the chart 
making this assessment.  The physical exam was unremarkable 
at that point.  Another record noted that the veteran had 
mild tenderness to deep palpation in the entire lower 
abdomen.  A December 2000 record noted that the veteran 
complained of mild constipation.  A December 2000 record 
noted an assessment of questionable if really IBS or just 
ovarian cysts with sympathetic bowel bloating.  A problem 
list noted probable IBS and bilateral ovarian cysts.  

A March 2001 record noted that the veteran had a past medical 
history for IBS who came to the emergency room with a one day 
history of diffuse cramping and abdominal pain with sweating, 
chills, epigastric burning pain, and nausea.  The veteran 
reported that she had similar episodes for the past two to 
three months.  A March 2001 record noted the veteran was 
having intermittent pains in her lower abdomen.  A September 
2002 record noted probable IBS on the problem list.  A May 
2003 record noted an initial diagnostic impression of IBS 
controlled with high fiber diet.  A November 2003 record 
showed that on review of systems, the veteran had no 
gastrointestinal complaints.  Another November 2003 record 
showed that the veteran complained of constipation.  Another 
November 2003 record showed that on review of systems, the 
veteran denied any changes in her bowel habits and abdominal 
pain.    

The April 2004 VA general examination report shows that the 
veteran's abdomen was examined.  No gastrointestinal disorder 
was diagnosed.  

VA treatment records dated through October 2005 included a 
June 2004 record that showed that on review of systems, the 
veteran noted that her IBS was especially compounded during 
her menstrual period.  It was noted that there was no history 
of other gastrointestinal problems and that the veteran's 
history was negative for abdominal pain, constipation, 
diarrhea, or vomiting.  A November 2004 record showed that 
the veteran denied bowel problems other than symptoms 
associated with her IBS, which was relieved with milk of 
magnesium and fiber.  

The above medical evidence shows that the veteran carries a 
diagnosis of IBS for which an active prescription list shows 
that the veteran has been prescribed magnesium hydroxide.  A 
qualifying chronic disability under 38 C.F.R. § 3.317 has 
been defined to mean a chronic disability resulting from a 
medically unexplained chronic multisymptoms illness such as 
IBS.  The medical evidence further shows that the veteran's 
IBS has existed for over 6 months.  There, however, is no 
evidence that the veteran's IBS manifested during active 
service, so the evidence must show that this disorder 
manifested to a degree of 10 percent or more not later than 
December 31, 2006.  

IBS is not specifically listed in VA's Schedule for Rating 
Disabilities.  In such cases, VA regulations provide that the 
unlisted disability be rated under a closely related disorder 
in which not only the functions affected but anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2005).  Under closely related Diagnostic Code 
7319, irritable colon syndrome is rated based on the severity 
and the frequency with which episodes of bowel disturbance 
and abdominal disturbance occur.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2005).  Here, the medical evidence 
shows that the veteran's bowel disturbances, which include 
diarrhea and constipation, and abdominal distress, suggest 
that the severity of the veteran's IBS meets the criteria 
associated with a 10 percent rating or higher under 
Diagnostic Code 7319. 

There is no medical evidence of record that shows or suggests 
that the veteran's IBS is attributable to any incident other 
than the veteran's service.  Therefore, as the criteria for 
establishing service connection for a Persian Gulf War 
illness has been met, the veteran's IBS is presumed due to 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Accordingly, service connection for 
IBS is warranted.

ORDER

Service connection for irritable bowel syndrome as due to an 
undiagnosed illness is granted. 





REMAND

The record reflects that the veteran was never afforded a 
Persian Gulf War protocol examination.  As such, the veteran 
should be afforded a protocol examination to include a nexus 
opinion on whether any of the claimed disorders is related to 
the veteran's military service.

As it stands, the veteran's complete service medical records 
are not of record.  The Board finds that further efforts 
should be undertaken to obtain her service medical records 
for both periods of service she served on active duty.    

As a follow-up to the Persian Gulf War development letter 
issued in March 2003, and VCAA notices mailed to the veteran 
in March 2003 and January 2005, please extend the opportunity 
to the veteran to identify or submit any medical evidence 
showing treatment for the claimed disorders since her 
discharge from service in June 1991 to date that has not 
already been identified or submitted.  Also, provide the 
veteran with written notice on how VA determines the 
disability rating and effective date for a service-connected 
disability and explain what type of evidence that is needed 
to establish both a disability rating and an effective date 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, this case is REMANDED for the following action:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
eye, fatigue, sleep disorder, headaches, 
joint pain, respiratory disorder, 
psychosis, menstrual disorder, memory 
loss, and neurological disorder claims, 
including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005).  

This action should include the following:  
(i) request that the veteran identify or 
submit any medical evidence showing 
treatment for the claimed disorders since 
her discharge from service in June 1991 
to date that has not already been 
identified or submitted [please provide 
the veteran with the appropriate release 
forms]; (ii) advise the veteran of what 
the evidence must show to establish 
entitlement to service-connected 
compensation benefits, including the 
necessary evidence to establish service 
connection for a disability based on 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
(iii) advise the veteran of how VA 
determines the disability rating and 
effective date for a service-connected 
disability and explain what type of 
evidence that is needed to establish both 
a disability rating and an effective date 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
(iv) request that the veteran provide any 
evidence in her possession that pertains 
to her claims in accordance with 
38 C.F.R. § 3.159(b)(1) (2005).  

The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  Please make one further attempt to 
obtain the veteran's service medical 
records.  


3.  The veteran should be afforded a 
Persian Gulf War protocol examination to 
include any appropriate medical 
examinations to ascertain the identity 
and etiology of any of the claimed 
disorders that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner(s) 
should be accomplished.  The examiner(s) 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion(s) as to whether any 
(1) eye disorder, (2) fatigue, (3) sleep 
disorder, (4) headaches, (5) joint pain, 
(6) respiratory disorder, (7) psychosis, 
(8) menstrual disorder, (9) memory loss, 
and (10) neurological disorder, found on 
examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent)  attributable to a 
known clinical diagnosis.  If not 
attributable to a known clinical 
diagnosis, the examiner(s) should provide 
an opinion as to whether any of the 
foregoing claimed disorders is more 
likely than not, at least as likely as 
not, or less likely than not  
etiologically related to the veteran's 
military service, to include service in 
Southwest Asia during the Persian Gulf 
War.  Please send the claims folder to 
the examiner(s) for review in conjunction 
with the examination.  

4.  Thereafter, the veteran's claims 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


